DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-20 are presented for examination.
The non-statutory double patenting rejection of claims 1-20 over U.S. Patent No. 10,762,221 is withdrawn in light of the terminal disclaimer (details below).
The provisional non-statutory double patenting rejection as to claims 1-3, 6-9 and 12-14 over U.S. Application 17/407661 is withdrawn as previously presented in view of Applicant’s remarks.  A new set of rejections, complete with mappings to claims 1-2, 4, 6-8, 10 and 12-14 is presented below.

Terminal Disclaimer
The terminal disclaimer filed on 21 October 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,672,221 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1-2, 4, 6-8, 10 and 12-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/407661 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the ‘661 Application represent rearrangements of common subject matter and as such the ‘661 Application anticipates the instant application (and vice versa). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
As to claim 1, the ‘661 Application discloses a method comprising (Claim 1: A method for the selective establishment and use of at least one secure communication channel to facilitate the exchange of data objects containing private or sensitive information in a network environment, the method comprising): 
receiving, at a secure transfer system, a request comprising at least a contextual data object (Claim 1: receiving at the first network entity, a request comprising a contextual data object from the second network entity) and an authentication data object from a first network entity (Clam 6: The method of claim 1, further comprising: receiving, at the first network entity, from the second network entity, an authentication data object) to establish a secure communication channel with a second network entity (Claim 1:  in an instance in which the contextual data object is indicative of a need for a secure communication channel causing the secure communication channel to be established between the secure transfer system and the second network entity); 
determining from said request whether the contextual data object is indicative of a need for a secure communication channel between the first network entity and the second network entity (Claim 1:  in an instance in which the contextual data object is indicative of a need for a secure communication channel causing the secure communication channel to be established between the secure transfer system and the second network entity); 
in an instance in which the contextual data object is indicative of the need for the secure communication channel, automatically causing a first secure communication channel to be established between the secure transfer system and the second network entity (Claim 2: The method of claim 1, wherein said causing the secure communication channel to be established between the secure transfer system and the second network entity comprises automatically causing the secure communication channel to be established between the secure transfer system and the second network entity) and a second secure communication channel to be established between the secure transfer system and the first network entity (Claim 1:  in an instance in which the contextual data object is indicative of a need for a secure communication channel causing the secure communication channel to be established between the secure transfer system and the second network entity; causing a second communication channel to be established between the secure transfer system and the first network entity); and 
: receiving, at the secure transfer system via the secure communication channel, a data object comprising said private or sensitive information associated with the second network entity; and transmitting via the second communication channel, a set of status information associated with the data object, wherein said status information is indicative of whether the data object was successfully transmitted via the secure communication channel).  
As to claim 2, the ‘661 Application discloses the method of claim 1, further comprising: receiving, at the secure transfer system, via the first secure communication channel, a data object comprising the non-public information associated with the second network entity; and transmitting, via the second secure communication channel, a set of status information associated with the data object (Claim 1: receiving, at the secure transfer system via the secure communication channel, a data object comprising said private or sensitive information associated with the second network entity; and transmitting via the second communication channel, a set of status information associated with the data object, wherein said status information is indicative of whether the data object was successfully transmitted via the secure communication channel).
As to claim 4, the ‘661 Application discloses the method of claim 1, wherein: the contextual data object comprises at least one of: a reason for the communication or a description of the communication; or the authentication data object comprises at least one of: a voice scan, a facial scan, a fingerprint scan, previously provided authentication indicia, or a query response (Claim 6: The method of claim 1, further comprising: receiving, at the first network entity, from the second network entity, an authentication data object, wherein the authentication data object comprises one or more of: a password, voice scan, a facial scan, a fingerprint scan, a query response, a social security number, a portion of the social security number, a last four digits of the social security number, or a pin number.).  
As to claim 6, the ‘661 Application discloses the method of claim 1, wherein the first network entity is a contact portal system (Claim 17: The apparatus of claim 15, wherein the first network entity is a contact portal system) comprising one or more of: an online interface, one or more servers, a chatbot, an artificial intelligence program, or an interactive voice recognition system (Claim 18: The apparatus of claim 17, wherein the contact portal system comprises an online interface or an interactive voice response (IVR) system accessible via one or more communication channels).  
Claims 7-8, 10 and 12 recite an apparatus commensurate in scope to the method of claims 1-2, 4 and 6 and are likewise rejected under a substantially similar rational in view of claims 1-27 of the ‘661 Application.
Claims 13 and 14 recite an apparatus commensurate in scope to the method of claims 1 and 6 and are likewise rejected under a substantially similar rational in view of claims 1-30 of the ‘661 Application.

Allowable Subject Matter
Claims 15-20 are allowed.
Claims 3, 5, 9 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432